Citation Nr: 0936353	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-36 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus. 

2.  Entitlement to an extra-schedular rating for service-
connected bilateral pes planus under the provisions of 
38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 until 
April 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board Video Conference 
hearing held at the RO in April 2009.  

The issue of entitlement to an extra-schedular rating for 
service-connected bilateral pes planus under the provisions 
of 38 C.F.R. § 3.321(b) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by 
pronounced flatfeet, with marked pronation, tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
is not improved by orthopedic shoes or appliances.  





							[Continued on Next Page]

CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As 
will be discussed in the decision below, the Veteran is 
herein being awarded the maximum schedular rating available 
for his service-connected bilateral pes planus.  As such, any 
error that may have been made with regard to the duty to 
notify and assist causes no prejudice to the Veteran, so the 
Board may proceed with this decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Under Diagnostic Code 5276 for acquired flatfoot, a 
noncompensable rating is warranted for mild symptoms, 
relieved by built-up shoe or arch support.  A 30 percent 
rating is assigned for severe disability, characterized by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities. A maximum 
50 percent rating is in order for bilateral pes planus that 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances. 38 C.F.R. § 
4.71a.

Merits of the Claim
 
The Veteran contends that his service-connected bilateral pes 
planus is more severe than indicated by his 30 percent 
disability rating.  Specifically, as indicated by an April 
2007 statement, the Veteran reported severe foot pain, 
tenderness on the surfaces of his feet, and occasional spasm 
in the heel area.  He also reported a limited ability to 
stand.

VA outpatient treatment records generally indicate that the 
Veteran has received treatment for his bilateral pes planus.  
In a January 2006 VA outpatient treatment record, the 
examiner found the Veteran to have a depressed medial 
longitudinal arch with excessive foot pronation; the Veteran 
also walked with an abducted gait and his heel was everted 
during stance.  Similar findings were made in a January 2007 
VA outpatient treatment record.  

The Veteran was provided a VA examination in May 2007.  The 
Veteran reported using orthopedic shoes and orthotics, but 
that such devices did not help him.  The examiner found the 
Veteran to have inward bowing of the Achilles alignment, with 
foot pain on manipulation, bilaterally.  The examiner also 
found bilateral tenderness over the soles of the Veteran's 
feet.  The examiner also found bilateral, objective evidence 
of painful motion, abnormal weight bearing, forefoot 
malalignment, and an abducted gait with heel everted when 
standing.

The May 2007 VA examiner noted that the Veteran was 
unemployed.  The Veteran reported having previously had 
difficulty due to his bilateral foot pain.  The examiner 
found the Veteran unable to stand longer than 1 hour and 
unable to walk for prolonged periods.  The examiner found the 
disabilities prevented the Veteran from taking part in 
sports, provided moderate problems with his ability to 
perform chores, exercise, or take part in recreational 
activities, and provided mild problems with his ability to 
shop.  


A November 2008 VA outpatient treatment record subsequently 
found the Veteran's feet to pronate moderately at subtalar 
joint with weight bearing.  His feet were held in abduction 
and his gait was apropulsive.  His metatarsophalangeal joints 
were slightly tender to palpation, without effusion, or 
increase in local temperature.  The examiner diagnosed him 
with moderate pes planus, metatarsalgia, and onychomycosis.  
The Veteran was also seen by the VA emergency department in 
November 2008 for pain in his feet.  

The record also indicates that the Veteran has been treated 
by a VA clinic and has been restricted to walking only 10 
minutes at a time, for times a day, for approximately four 
months, including in a March 2009 VA clinic letter.

The Veteran was also examined in April 2009, as indicated by 
a VA podiatry note.  The Veteran reported foot and ankle 
pain.  The VA examiner found both feet to pronate moderately 
at the subtalar joints with weight bearing.  The examiner 
found the feet to be tender in the arches, across the instep, 
and across the balls of feet; the feet were held in 
abduction.  The examiner found the gain apropulsive and 
antalgic, with guarding of the right foot.  X-rays found 
degenerative changes in the feet, in addition to the 
Veteran's service-connected pes planus deformity.  The 
examiner found the Veteran to have moderate pes planus, with 
severe symptoms affecting the Veteran's lower extremities.  

As previously indicated, a maximum 50 percent rating is in 
order for bilateral pes planus that is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances

The record indicates that the Veteran's pronation has 
alternatively been found to be excessive, as indicated in the 
January 2006 and 2007 VA outpatient treatment records, or 
moderate, as found in April 2009.  The record has also 
repeatedly found the Veteran to have tenderness of the 
plantar surfaces of the feet and marked inward displacement, 
as indicated by his treatment records and the May 2007 VA 
examination.  Those records have also generally indicated 
that the Veteran's bilateral pes planus was not improved by 
his orthopedic shoes or appliances.  Additionally, the 
Veteran has reported, as indicated in his April 2007 
statement, that he has severe foot pain, tenderness on the 
surfaces of his feet, and occasional spasm in the heel area.  
His VA clinic records also indicate that he has been 
restricted from standing.  Finally, although his most recent 
April 2009 VA outpatient treatment record indicated that he 
had only moderate pes planus, the examiner also found him to 
have severe symptoms affecting his lower extremities.

The evidence demonstrates that the Veteran has severe 
symptoms due to his bilateral pes planus, including 
tenderness of the feet, inward displacement and claimed 
severe spasm of the tendo Achillis on manipulation.  His 
disabilities were also not improved by orthopedic shoes or 
appliances.  As the evidence of record is at least at an 
approximate balance for a 50 percent evaluation, the benefit 
of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Veteran's claim for a 50 percent rating 
evaluation for his bilateral pes planus is granted.  


ORDER

Entitlement to a 50 percent rating evaluation, and no more, 
for the Veteran's bilateral pes planus is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

For the reasons set forth below, the Board finds that further 
development is necessary to address the issue of whether 
entitlement to an extra-schedular rating is warranted for 
service-connected bilateral pes planus under the provisions 
of 38 C.F.R. § 3.321(b).

In the decision above, the Board has awarded the Veteran a 50 
percent disability rating for his bilateral pes planus, the 
maximum possible schedular rating available for such a 
disability.  But the Veteran has claimed that his service-
connected bilateral pes planus causes, in part, an inability 
to maintain employment.  The Veteran plainly articulates this 
in his July 2009 hearing testimony, and in new documentary 
evidence, in the form of his recent application for 
disability retirement.  

As is required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the potential application of various provisions of 
Title 38 of the Code of Federal Regulations, including 
38 C.F.R. § 3.321(b)(1) - which governs extra-schedular 
ratings - must be considered whether or not they were raised 
by the Veteran.  In this case, the Veteran has essentially 
raised the issue of entitlement to an extra-schedular rating.  
VA must take several steps in adjudicating whether 
entitlement to an extra-schedular rating is warranted.  
First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Thun v. Peake, 22 Vet. App. 111 
(2008); see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. 

In particular, the Board finds the evidence of record, 
including a June 2009 letter from his employer, has 
reasonably raised the issue of entitlement to an extra-
schedular rating, in that his service-connected bilateral pes 
planus may be an exceptional case with an unusual disability 
picture, potentially resulting in marked interference with 
employment.  

The Board finds that since the Veteran's sole service-
connected disability is bilateral pes planus, currently rated 
as 50 percent, appears to have a significant affect on his 
ability to maintain employment, his ongoing increased rating 
claim is part and parcel of the issue entitlement to an 
extra-schedular rating raised during this appeal.  Therefore, 
the proper remedy under the circumstances of this case is to 
remand the extra-schedular rating issue for prompt and proper 
development and adjudication.  

The Veteran has presented evidence indicating that he is 
having difficulty with employment, at least in part, due to 
his service-connected bilateral pes planus, rated as 50 
percent disabling.  However, under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extra-schedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96. This claim must first be given 
consideration for referral for an extra-schedular rating.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall consider whether the 
Veteran's claim of entitlement to an 
extra-schedular rating for service-
connected bilateral pes planus, currently 
rated as 50 percent disabling, should be 
referred to the Director, Compensation 
and Pension Service, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran should be furnished 
a Supplemental Statement of the Case, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


